J.S13044/16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,               :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                                            :
                    v.                      :
                                            :
PATRICK HAVRILESKO,                         :
                                            :
                          Appellant         :
                                            :     No. 1528 WDA 2015

           Appeal from the Judgment of Sentence September 15, 2015
        in the Court of Common Pleas of Fayette County Criminal Division
                        at No(s): CP-26-CR-0001930-2014

BEFORE: LAZARUS, STABILE, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                     FILED FEBRUARY 26, 2016

        Appellant, Patrick Havrilesko, appeals from the judgment of sentence

imposed in the Fayette County Court of Common Pleas after he pleaded

guilty to one count of indecent assault—person less than sixteen years of

age.1     Appellant claims the twenty-five year sexual offender registration

requirement is unconstitutional. We affirm.

        The Commonwealth alleged that on June 26, 2014, Appellant had

sexual relations with the fourteen-year-old complainant, when he was

twenty years old. Numerous sexual offenses were filed against him on July

8, 2014. On December 18, 2014, Appellant completed a written colloquy for

a guilty plea to one count of indecent assault based on a plea bargain for


*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S. § 3126(a)(8).
J.S13044/16

“probation.”   Guilty/Nolo Contendere Plea Colloquy Form, 12/18/14, at 7.

The trial court accepted Appellant’s guilty plea to indecent assault on June 1,

2015,2 and the following day ordered an assessment of Appellant by the

Sexual Offender Assessment Board.         Order, 6/2/15.      On September 15,

2015, following a continuance requested by Appellant, the trial court

sentenced Appellant to serve two years’ probation. The court’s sentencing

order indicated Appellant was found not to be a sexually violent predator,

but that he was subject to a twenty-five year registration period under

SORNA.     Sentencing Order, 9/15/15, at 2; see also 42 Pa.C.S. §§

9799.14(c)(1.3) (as renumbered eff. Sept. 2, 2014); 9799.15(a)(2).

Appellant filed a timely post-sentence motion on September 18, 2015,

challenging the twenty-five year registration period, which the trial court

denied on September 23rd.

      Appellant timely filed a notice of appeal and a court-ordered Pa.R.A.P.

1925(b) statement.3     The trial court filed a responsive Pa.R.A.P. 1925(a)

opinion   observing   that   “[t]he   issues   raised   in   [Commonwealth   v.

McDonough, 96 A.3d 1067 (Pa. Super. 2014), appeal denied, 108 A.3d 34

2
  The record transmitted by Appellant does not explain the delay between
the completion of the written guilty plea colloquy form and the court’s
acceptance of the plea. Moreover, the record does not contain transcripts
from the guilty plea hearing and the sentencing hearing.
3
  The trial court prematurely ordered compliance with Pa.R.A.P. 1925(b)
after Appellant filed motion to proceed in forma pauperis.     However,
Appellant filed his notice of appeal and his Rule 1925(b) statement on
October 1, 2015.



                                       -2-
J.S13044/16

(Pa. 2015)] were the same as those [Appellant] now pursues, to wit: the

unconstitutionality of the registration requirements . . . .”       Trial Ct. Op.

10/19/15, at 3.        The court noted McDonough “determined that the

registration requirements are not punitive, and therefore do not constitute

cruel and unusual punishment[,] and the same rationale is applicable here.”

Id.

        Appellant presents three questions on appeal, all of which relate to his

claim that he is entitled to relief from the twenty-five year registration

requirement.      See Appellant’s Brief at 7.      He asserts, “It defies logic to

argue that the registration requirements are only civil in nature,” noting the

burden to register on a quarterly basis and the severe penalties for failing to

comply with registration. Id. at 10. He cites Commonwealth v. Williams,

832 A.2d 962 (Pa. 2003), to support his contention that relief is due because

“the requirement of a twenty five [year] registration requirement for a crime

that carries a maximum of [two years, see 18 Pa.C.S. §§ 1104(2);

3126(a)(8), (b)(1)] is . . . in excess of what is needed to ensure

compliance.”      Id. at 11.   Similarly, he asserts the registration period “is

totally beyond the statutory maximum sentence for the crimes [and]

constitutes an unusual punishment as barred by the Pennsylvania and U.S.

Constitutions . . . .” Id. at 12. Notably, Appellant does not reference the

trial   court’s   Pa.R.A.P.    1925(a)   opinion    or   attempt   to   distinguish

McDonough.



                                         -3-
J.S13044/16

     Following our review, we agree with the trial court that the rationale

set forth in McDonough disposes of the argument raised in this appeal,

even though that case addressed a fifteen year registration requirement and

the instant case involves a twenty-five year registration period.       As the

McDonough Court discussed:

        On December 20, 2011, the legislature replaced Megan’s
        Law with SORNA, effective December 20, 2012, to
        strengthen registration requirements for sex offenders and
        to bring Pennsylvania into compliance with the Adam
        Walsh Child Protection and Safety Act. Section 9799.14 of
        SORNA establishes a three-tiered system of specifically
        enumerated offenses requiring registration for sexual
        offenders for differing lengths of time. Pursuant to Section
        9799.15(a)(1), a person convicted of a Tier I offense . . .
        must register for 15 years.        A Tier II offender must
        register for 25 years, while a Tier III offender must
        register for the remainder of his or her life. 42 Pa.C.S. §
        9799.15(a)(2), (a)(3).

        [The defendant] relies upon Commonwealth v.
        Williams, 574 Pa. 487, 832 A.2d 962 (2003), to support
        his argument that requiring an individual to register for
        many years longer than the maximum penalty of the crime
        itself is excessive and the registration provisions should be
        struck down as unconstitutional punishment under the
        state and federal constitutions. In Williams, our Supreme
        Court was asked to decide whether certain provisions of
        Megan’s Law II were constitutional as it applied to sexually
        violent predators (SVP’s). The Williams Court specifically
        held that the registration, notification, and counseling
        provisions of Megan’s Law II, to offenders deemed to be
        SVP’s, were non-punitive, regulatory measures supporting
        a legitimate governmental purpose. However, the Court
        did find that the prescribed penalties that attach to SVP’s
        for failure to register and verify their residence were
        unconstitutionally punitive and, therefore, invalidated
        those provisions.




                                    -4-
J.S13044/16

       [The defendant], while not classified as an SVP, uses
       Williams to argue by analogy that the provisions imposing
       penalties for failure to comply with the registration
       requirements of the Law are similarly unconstitutional as
       applied to him. However, even assuming that his 15–year
       registration requirement is excessive in comparison to his
       actual sentence of one to two years’ imprisonment, we
       cannot ignore our Supreme Court's pronouncement that:

          Because we do not view the registration
          requirements as punitive but, rather, remedial, we
          do not perceive mandating compliance by
          offenders who have served their maximum
          term to be improper. Furthermore, the fact that
          an offender may be held until such information is
          furnished is no different from confining someone in a
          civil contempt proceeding. While any imprisonment,
          of course, has punitive and deterrent effects, it must
          be viewed as remedial if release is conditioned upon
          one's willingness to comply with a particular
          mandate.

       Similarly, . . . this Court also recognized that:

          The registration provisions of Megan’s Law do not
          constitute criminal punishment.     The registration
          requirement is properly characterized as a collateral
          consequence of the defendant’s plea, as it cannot be
          considered to have a definite, immediate and largely
          automatic effect on a defendant's punishment.

                                 *    *    *

          Because the registration requirements under Megan’s
          Law impose only collateral consequences of the
          actual sentence, their application is not limited by
          the factors that control the imposition of sentence.
          Thus, while a defendant may be subject to conviction
          only under statutes in effect on the date of his acts,
          and sentence configuration under the guidelines in
          effect on that same date, the application of the
          registration requirements under Megan’s Law is not
          so limited. This is so due to the collateral nature of
          the registration requirement.


                                     -5-
J.S13044/16



         [T]he same principles behind the registration requirements
         for sexual offenders under Megan’s Law apply to those
         subject to SORNA.         Namely, to effectuate, through
         remedial legislation, the non-punitive goal of public safety.
         In fact, one of the main purposes behind SORNA is to
         fortify the registration provisions applicable to such
         offenders. With this purpose in mind, we cannot find that
         the law is unconstitutional as it applies to [the defendant].
         He has offered neither competent nor credible evidence to
         undermine the legislative findings behind SORNA’s
         registration provisions. Accordingly, we find no error.

McDonough, 96 A.3d at 1070-71 (citations omitted).

      Thus, we agree with the trial court that Appellant failed to establish a

right to relief in this appeal.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/26/2016




                                     -6-